1

2                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


3                                                                  Jun 23, 2021
                                                                       SEAN F. MCAVOY, CLERK
4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     CAROLYN CROUTHAMEL,
      DIANE MCCALLISTER, and                   NO: 4:20:-CV-5076-RMP
8     JOANNE BAKER, on behalf of
      themselves and all others similarly
9     situated, as individuals,
                                               ORDER DENYING PLAINTIFFS’
10                             Plaintiffs,     MOTION FOR RECONSIDERATION

11    v.

12    WALLA WALLA PUBLIC
      SCHOOLS, a Washington public
13    school district; EVERGREEN
      PUBLIC SCHOOL DISTRICT, a
14    Washington public school district;
      KENT PUBLIC SCHOOL
15    DISTRICT, a Washington public
      school district; and PUBLIC
16    SCHOOL EMPLOYEES, SERVICE
      EMPLOYEES INTERNATIONAL
17    UNION LOCAL 1948, a labor
      corporation,
18
                            Defendants.
19

20         BEFORE THE COURT is a Motion for Reconsideration by Plaintiffs

21   Carolyn Crouthamel, et al., ECF No. 44. Defendants Walla Walla Public Schools,



     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 1
1    et al. filed a response in opposition to reconsideration. ECF No. 45. Plaintiffs did

2    not file a reply. See LCivR 7(e) (providing that the Court may interpret a failure to

3    adhere to the local rules governing motion practice as consent to entry of an

4    adverse order).

5                                      BACKGROUND

6          The Court presumes familiarity with the background and procedural history

7    of this case, as recited in the summary judgment order (“April 22, 2021 Order”).

8    See ECF No. 42. The April 22, 2021 Order directed entry of judgment for

9    Defendants on all of Plaintiffs’ federal claims, finding in relevant part that

10   Plaintiffs’ two claims alleging violation of the First Amendment through 42 U.S.C.

11   § 1983 were precluded by controlling law of this Circuit, as set forth in Belgau v.

12   Inslee, 975 F.3d 940 (9th Cir. 2020), reh’g en banc denied, 2020 U.S. App. LEXIS

13   (Oct. 26, 2020), cert. denied, 2021 U.S. LEXIS 3373 (June 21, 2021). See ECF

14   Nos. 42 (April 22, 2021 Order); 43 (Judgment).

15         Plaintiffs filed the instant Motion for Reconsideration on April 26, 2021,

16   alleging that the Court erroneously “disposed of all Plaintiffs’ First Amendment

17   claims based on the incorrect premise that Plaintiffs conceded that the Ninth

18   Circuit’s Belgau decision controls all its First Amendment claims.” ECF No. 44 at

19   3. Plaintiffs argue that while they agree that Belgau forecloses their claim that

20   Defendants violated the First Amendment by deducting union payments from

21   Plaintiffs’ wages without first acquiring a First Amendment waiver, Plaintiffs



     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 2
1    offered two alternative arguments. Id. at 3–4. Plaintiffs argue that they made a

2    “procedural-related” First Amendment claim that the Ninth Circuit had not

3    addressed in Belgau, and also argued that the membership agreements that provide

4    for dues deductions were “void ab initio for lack of consideration.” Id.

5          Defendants filed their response to Plaintiffs’ Motion on May 7, 2021,

6    arguing that Plaintiffs’ basis for seeking reconsideration “is both factually

7    inaccurate and legally irrelevant.” ECF No. 45 at 4. Defendants assert that the

8    Court did not state that Plaintiffs made any concession specific to their

9    “procedural” First Amendment claim. See ECF No. 45 at 4 (quotation marks used

10   by Defendants). Defendants further assert that, as a legal matter, the Court

11   appropriately recognized that “Plaintiffs’ First Amendment claims are foreclosed

12   by [the holding of Belgau], however Plaintiffs purport to describe those claims.”

13   Id. at 5–6 (citing Hart v. Massanari, 266 F.3d 1155, 1170 (9th Cir. 2001) (“If a

14   court must decide an issue governed by a prior opinion that constitutes binding

15   authority, the later court is bound to reach the same result.”)).

16         Plaintiffs filed a Notice of Appeal on May 19, 2021. ECF No. 47.

17                                  LEGAL STANDARD

18         Ordinarily, the filing of a notice of appeal divests a district court of

19   jurisdiction. Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)

20   (per curiam). However, a motion for reconsideration pursuant to Fed. R. Civ. P. 59

21



     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 3
1    postpones the effect of a notice of appeal until the motion for reconsideration is

2    resolved. Fed. R. App. 4(a)(4).

3          Courts in this Circuit disfavor motions for reconsideration and deny them

4    “absent highly unusual circumstances, unless the district court is presented with

5    newly discovered evidence, committed clear error, or if there is an intervening

6    change in controlling law.” McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir.

7    1999) (per curiam); see also Fed. R. Civ. P. 59(e). “A motion for reconsideration

8    ‘may not be used to raise arguments or present evidence for the first time whey

9    they could reasonably have been raised earlier in the litigation.’” Marlyn

10   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir.

11   2009) (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.

12   2000) (emphasis in original)).

13                                      DISCUSSION

14         Plaintiffs seek reconsideration on the basis that the Court erred by

15   dismissing their First Amendment claims, as Plaintiffs allege, “on the incorrect

16   premise” that Plaintiffs conceded that the Belgau decision controls all of their First

17   Amendment claims. ECF No. 44. However, the Court’s description of what the

18   Plaintiffs conceded was narrow and consistent with what Plaintiffs continue to

19   acknowledge:

20         Plaintiffs acknowledge that the decision by the United States Court of
           Appeals for the Ninth Circuit in Belgau[] is controlling with respect to
21         their contention in the Complaint that a government violates the First



     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 4
1            Amendment by deducting union payments from “the wages of public
             employees who have not waived their First Amendment right to not
2            fund union advocacy.”

3    See ECF No. 42 at 14–15 (citing ECF Nos. 1 at 2; 37 at 23); see also ECF No. 44

4    at 3.

5            Furthermore, it is immaterial whether Plaintiffs conceded any other theory of

6    their First Amendment claims because Belgau held that nearly identically situated

7    plaintiffs suffered no violation of their First Amendment rights. See Belgau, 975

8    F.3d at 950–51. Belgau left no opening through which any other theory of

9    Plaintiffs’ First Amendment claims could fit, and the Court dismissed Plaintiffs’

10   First Amendment claims “pursuant to the controlling law of this Circuit,” not

11   pursuant to Plaintiffs’ acknowledgement of that law. See ECF No. 42 at 15.

12   Finally, Plaintiffs’ argument that the membership agreements were void for lack of

13   consideration is based in contract, not on the First Amendment.

14           In short, the Court did not find a concession as the Plaintiffs allege, and,

15   more critically, the Court did not rely on Plaintiffs’ concession to conclude that

16   Plaintiffs’ First Amendment claims are foreclosed by controlling Ninth Circuit

17   authority. Accordingly, reconsideration is not warranted based on clear error.

18           Accordingly, IT IS HEREBY ORDERED:

19           1.    Plaintiffs’ Motion for Reconsideration, ECF No. 44, is DENIED.

20           2.    The file in this case shall remain closed.

21



     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 5
1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order and provide copies to counsel.

3          DATED June 23, 2021.

4                                              s/ Rosanna Malouf Peterson
                                            ROSANNA MALOUF PETERSON
5                                              United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION ~ 6
